Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated January 29, 2021, claims 31-36, 38, 39, 41-44, and 46-
50 are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure

The IDS filed December 28, 2020 has been considered.

 
Drawings

The drawings filed December 23, 2020 have been approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36, 38, 39, 41-44, and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claims 31 and 39, the phrase “…the second MTJ bit comprises the first ferromagnetic layer…” is unclear.  It is unclear because it is unclear how “the first ferromagnetic” of the first MTJ bit is related to the second MTJ bit.  If the MTJ’s are stacked, is “the first ferromagnetic” of the same being of the same type as that of the first?  Or, is it somehow being situated in the first and second MTJ’s?
Claims 32-36, 38 and 41-43 are rejected because they depend of the indefiniteness from the claims of which they depend.
In claims 44, the phrase “…the second MTJ bit…include the first ferromagnetic layer…” is unclear.  It is unclear because it is unclear how “the first ferromagnetic” of the first MTJ bit is related to the second MTJ bit.  If the MTJ’s are stacked, is “the first ferromagnetic” of the same being of the same type as that of the first?  Or, is it somehow being situated in the first and second MTJ’s?
 	Claims 46-50 are rejected because they depend of the indefiniteness from the claims of which they depend.

                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 14, 2022